Title: From James Madison to Thomas Jefferson, [ca. 1 March] 1795
From: Madison, James
To: Jefferson, Thomas


[ca. 1 March 1795]
Bringhurst says he has written to you and will write again. Donath is in Philada. He was disappointed in the importation of his Glass, by the Protest of Bills occasioned by the Yellow fever in Philada. If you still want the Glass, it will be proper to renew your orders to Donath. Letters addressed to him to the care of Jno’ Bringhurst, or without that precaution will be pretty sure to get to him.
